

117 HR 1615 IH: Maximizing Our Redevelopment and Efficiency for Transit Oriented Development Act of 2021
U.S. House of Representatives
2021-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1615IN THE HOUSE OF REPRESENTATIVESMarch 8, 2021Mr. Brown (for himself, Mr. San Nicolas, Ms. Barragán, Mr. Blumenauer, and Ms. Moore of Wisconsin) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to expand and codify the transit oriented development planning grant program, and for other purposes.1.Short titleThis Act may be cited as the Maximizing Our Redevelopment and Efficiency for Transit Oriented Development Act of 2021 or the More TOD Act.2.Transit oriented development planning grant program(a)In generalChapter 53 of title 49, United States Code, is amended by inserting after section 5327 the following:5328.Transit oriented development planning grant program(a)DefinitionIn this section the term eligible project means—(1)a new fixed guideway capital project or a core capacity improvement project as defined in section 5309; or(2)an existing fixed guideway system, or an existing station that is served by a fixed guideway system.(b)General authorityThe Secretary may make grants under this section to a State, local governmental authority, or metropolitan planning organization to assist in financing comprehensive planning associated with an eligible project that seeks to—(1)enhance economic development, ridership, and other goals established during the project development and engineering processes or the grant application;(2)facilitate multimodal connectivity and accessibility;(3)increase access to transit hubs for pedestrian and bicycle traffic;(4)enable mixed-use development;(5)identify infrastructure needs associated with the eligible project; and(6)include private sector participation.(c)EligibilityA State, local governmental authority, or metropolitan planning organization that desires to participate in the program under this section shall submit to the Secretary an application that contains at a minimum—(1)an identification of an eligible project;(2)a schedule and process for the development of a comprehensive plan;(3)a description of how the eligible project and the proposed comprehensive plan advance the metropolitan transportation plan of the metropolitan planning organization;(4)proposed performance criteria for the development and implementation of the comprehensive plan;(5)a description of how the project will reduce and mitigate social and economic impacts on existing residents and businesses vulnerable to displacement; and(6)identification of—(A)partners;(B)availability of and authority for funding; and(C)potential State, local or other impediments to the implementation of the comprehensive plan.(d)Cost shareA grant under this section shall not exceed an amount in excess of 80 percent of total project costs, except that a grant that includes an affordable housing component shall not exceed an amount in excess of 90 percent of total project costs..(b)Authorization of appropriationsSection 5338 of title 49, United States Code, is amended by adding at the end the following:(i)Transit oriented development planning grant programThere is authorized to be appropriated to carry out section 5328—(1)$20,000,000 for fiscal year 2022;(2)$21,000,000 for fiscal year 2023;(3)$22,000,000 for fiscal year 2024;(4)$23,000,000 for fiscal year 2025; and(5)$24,000,000 for fiscal year 2026..(c)Clerical amendmentThe analysis for chapter 53 of title 49, United States Code, is amended by inserting after the item relating to section 5327 the following:5328. Transit oriented development planning grant program..